UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4982



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ANTHONY DEONTA REDDICKS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cr-00010)


Submitted:   July 17, 2007                   Decided:     July 30, 2007


Before KING and    DUNCAN,   Circuit   Judges,    and   WILKINS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Weber, III, WEBER & PEARSON, P.C., Roanoke, Virginia, for
Appellant. John L. Brownlee, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Appellant Anthony Reddicks appeals from his conviction, by

jury, of possession of more than fifty grams of crack cocaine

with intent to distribute, in violation of 21 U.S.C. § 841(a)(1).

He argues that the search that produced evidence against him was

predicated on an insufficient or intentionally false warrant, and

that the district court’s denial of his motion to suppress that

evidence should be reversed.        Moreover, he seeks a new trial

because    the   district   court    allowed   allegedly   prejudicial

testimony by a government expert witness.       For the reasons that

follow, we find no error and affirm.



                                    I.

     In support of his January 31, 2006 application for a warrant

to search the residence in which Appellant and his family lived,

Detective J.D. Carter of the Roanoke City Police submitted the

following statement:

     Within the past 72 hours a reliable confidential
     informant was at the residence to be searched and
     observed an unknown B/M [black male] possess and offer
     for sale an amount of off white chunk substance. The
     B/M indicated to the informant that the off white chunk
     substance was crack cocaine.      The informant is an
     admitted drug user and is familiar with the packaging
     and appearance of crack cocaine.


J.A. 65.   The affidavit form in the application provided for two

options: one to be checked if the officer had personal knowledge


                                    2
of the facts contained therein, and the other to be checked if

the officer was advised of those facts by an informant.              Carter

checked both options.        He wrote further that the informant had

given information leading to four convictions and the capture of

a fugitive within the past several years.           “All information,” he

commented,     “has   been   corroborated    in   whole   or   in   part    by

detectives.”    Id.

     Carter obtained the warrant and executed it on the same day.

In one bedroom of the house, the police found the appellant

sleeping, alone and in his underwear.         A few feet away lay a pair

of jeans containing crack cocaine and $414 in cash.                  Shortly

thereafter, Appellant was arrested and indicted under 21 U.S.C. §

841(a)(1).

     Before trial, Appellant moved to suppress the evidence from

the search, arguing that the warrant failed to evince probable

cause and was obtained in reckless disregard of the truth.                  In

support of the motion, Appellant’s father testified to having

been at the family residence for the seventy-two hours prior to

the execution of the warrant, and that only two friends had

visited the house within that time.               The father admitted to

having slept during the period, however.

     In response, Carter testified that he met with the informant

frequently, if not daily, and that he had underrepresented the

informant’s     helpfulness    in   the     affidavit     to   protect     the


                                     3
informant’s      identity:      this    informant      had   contributed       to       some

twenty-five      arrests       in    the   previous        five     years.         As    to

corroboration, Carter mentioned that he had verified that the

address given by the informant was Appellant’s family’s, and that

he    had   “dealt    with    [the     family]   several     times     in    the    past”

regarding      drug-related         activity.       J.A.     35.      Crediting          the

officer’s testimony, the court denied the motion.

       At trial, the government’s trace evidence expert testified

that head and pubic hairs found in the jeans were consistent with

Appellant’s; other traces, such as leg hair and hair fragments,

were    not    suitable       for    microscopic       comparison.          Appellant’s

counsel pursued this latter fact, asking, “We cannot exclude the

possibility . . . that those [non-comparable hairs] came from

someone else other than Anthony Reddicks, correct?”                          J.A. 135.

The    trace   expert     agreed:       since    the    hairs      could    provide       no

comparison, she could not tell whose they were.                     On redirect, the

United States responded, “Is it possible, then, that [the hairs]

came from Mr. Reddicks?”             J.A. 136.      Over Appellant’s objection,

the expert answered in the affirmative.

       Another       United    States      expert       witness      testified          that

Appellant’s DNA profile matched the major contributor of DNA to

the jeans.       This profile would be shared, theoretically, by only

one in twelve quadrillion other African Americans.                            The jury

subsequently convicted Appellant, and he timely appealed.


                                           4
                                       II.

     Appellant makes three arguments: (1) that the search of his

home was invalid because, on its face, the warrant was devoid of

probable cause; (2) that, if the warrant did evince probable

cause, it was because of Carter’s intentionally or recklessly

false statements; and (3) that the trace expert’s affirmative

answer in the colloquy described above was unduly prejudicial

speculation that deprived Appellant of a fair trial.            We consider

each argument in turn.

                                       A.

     The standard of review for a magistrate’s determination of

probable cause is one of great deference.                  United States v.

Blackwood, 913 F.2d 139, 142 (4th Cir. 1990).                He or she need

only find, in a commonsense appraisal of the reliability and

“basis of knowledge” of those offering hearsay evidence, that

“there is a fair probability that contraband or evidence of a

crime   will   be   found    in   a   particular   place.”     Id.   (quoting

Illinois v. Gates, 462 U.S. 213, 238 (1983)).

     Here, Appellant asserts that the warrant was insufficient,

on its face, to establish probable cause because Carter did not

sufficiently corroborate the informant’s story, and because the

informant   provided    no   information     about   the   person    allegedly

selling the drugs.




                                        5
       Appellant’s     assertion         that       the    informant’s        tip    was

insufficient absent substantial police corroboration, relying on

United States v. Miller, 925 F.2d 695, 698 (4th Cir. 1991), is

misplaced: Miller concerns the probable cause requirements for a

warrantless     arrest      when   the    informant         has    never     previously

advised the police, id. at 696-97 n.1.                    By contrast, the warrant

here stipulated that the informant was credible because he had

previously     provided      valuable     information          five      times.      “[A]

proven, reliable informant is entitled to far more credence than

an unknown, anonymous tipster.”            United States v. Bynum, 293 F.3d

192,   197    (4th   Cir.    2002).       In       addition,      Carter’s   informant

alleged      first-hand     experience        of     illegal      drug    activity    at

Appellant’s residence, an obvious basis of knowledge for his

information.      The warrant therefore “suffices for the practical,

common-sense     judgment     called     for       in   making     a   probable     cause

determination.”      Gates, 462 U.S. at 244.

       Appellant’s contention that the warrant needed to identify

him as the seller of the drugs misconstrues the relevant inquiry.

The magistrate was to gauge the likelihood of finding contraband

in the place described in the affidavit, not on the person of the

appellant.      Regardless of who offered the crack for sale, it was

reasonably likely that crack might be found where the alleged

sale occurred.       See Blackwood, 913 F.2d at 142-43.




                                          6
                                           B.

         Appellant      also     challenges     the        warrant     via    Franks     v.

Delaware, 438 U.S. 154 (1978), under which a criminal defendant

is entitled to a hearing on the truth of a warrant’s allegations

if   he     “makes      a    substantial      preliminary         showing”     that     the

affiant’s         statements,       essential         to        the    probable       cause

determination, were either intentionally false or in reckless

disregard of the truth,             id. at 155-56.          In reviewing the denial

of   a    motion     for     a   Franks   hearing,         we    examine     the    court’s

conclusions of law de novo, but accept its findings of fact

unless clearly erroneous.              United States v. Blatstein, 482 F.3d

725, 730 (4th Cir. 2007).

         Appellant argues that he made a “substantial preliminary

showing” based on two allegations.               First, the affidavit does not

set out any information about the alleged seller of the drugs,

undermining the credibility of the informant’s tip.                          Second, the

officer     did    not      actively   corroborate         any    of   the    tip   beyond

confirming        the    address.      Appellant       therefore        concludes      that

Carter’s sworn statements, “I have personal knowledge of the

facts set forth in this affidavit” and “[a]ll information has

been corroborated in whole or in part by detectives” revealed a

reckless disregard for the truth.

         Even if we accept Appellant’s two factual allegations as

true, he cannot prevail.               The district judge credited Carter’s


                                           7
undisputed    testimony,     which   establishes      that    he       had    a     close

confidential relationship with the informant and knew Appellant’s

family from previous drug-related experiences.                Carter relayed a

trusted source’s information about a crack sale as it was given

to him; this does not amount to a disregard of the truth merely

because the seller was unknown to the informant.                       Nor, contrary

to Appellant’s insinuation, was the informant’s story necessarily

false: although Appellant’s father testified that no strangers

came to the house during the seventy-two hours preceding the

search, the district court correctly noted that he could not have

been aware of visitors while he was asleep.                      Finally, Carter

underrepresented       the     informant’s     reliability,             tending       to

discourage, rather than encourage, a finding of probable cause.

His personal experience with Appellant’s family served as both

“personal    knowledge”      and   “corroborat[ion]     .    .     .    in    part    by

detectives” for the purposes of the affidavit.               J.A. 35-36.

      In sum, Appellant failed to make a substantial preliminary

showing that these statements were “designed to mislead . . . or

in    reckless   disregard     of    whether   they    would           mislead”      the

magistrate in finding probable cause.             United States v. Colkley,

899 F.2d 297, 301 (4th Cir. 1990) (emphasis omitted).                          Even if

the   statements   were      misleading,   they    were      not       essential      to

finding     probable    cause:      probable   cause        derived          from    the

informant’s favorable track record and his first-hand account of


                                       8
drug activity, not from Carter’s generalized assertions.                  Thus,

this claim fails.

                                         C.

       Appellant last contends that the trace evidence expert’s

testimony at trial – that it was possible that the non-comparable

hair specimens belonged to Appellant – was unduly prejudicial,

and the district court erred in allowing it.              Evidentiary rulings

are    reviewed     for   abuse    of    discretion.      United    States    v.

Lancaster, 96 F.3d 734, 744 (4th Cir. 1996).              Appellant asks for

a   new    trial,   arguing      that   the   prejudice   from    the   expert’s

testimony outweighed any probative value it may have had.                     We

disagree for three independent reasons.

       First, the trial court correctly considered the expert’s

statement to be an assertion of objective fact, not opinion.                 The

expert’s statement, “It is possible . . .” drew no conclusions,

and was the narrowest way of asserting that the non-comparable

hairs could have, or could not have, belonged to Appellant.                  As

discussed      below,     this    assertion     was    designed    to   counter

Appellant’s suggestion that the non-comparable hairs were not

his.      This testimony therefore “tend[ed] to make the existence of

[a] fact of consequence more or less probable,” Id. at 744, and

the district court did not abuse its discretion by admitting it.

       Second, the answer that Appellant finds objectionable was

rebuttal evidence, introduced only on cross examination after


                                         9
Appellant       himself          brought    up    the   topic.        To    be    admissible,

rebuttal evidence must be “reasonably tailored” to the inference

it seeks to refute.               United States. v. Jackson, 327 F.3d 273, 293

(4th Cir. 2003).             The government’s question met this standard.

To paraphrase somewhat, “Is it possible that they were Reddicks’s

hairs?” was simply the converse of Appellant’s question, “We

cannot exclude the possibility that they were not Reddicks’s,

correct?”        Appellant insinuated that the non-comparable hairs

could    belong       to    anyone       (i.e.,      perhaps    to   someone      other    than

himself).        The government’s question clarified that the hairs

could     also     be       Appellant’s,         seemingly      the     weakest      possible

assertion        to     rebut       Appellant’s         insinuation.             Surely    this

constitutes the “nexus” required between rebuttal evidence and

that which is rebutted.                  United States v. Stitt, 250 F.3d 878,

897 (4th Cir. 2001).

        Finally,      the        government’s         other    evidence      rendered      this

error, if error it was, harmless.                        Ignoring the non-comparable

hairs,    the     trace      evidence        expert     found    head      and   pubic    hairs

consistent with Appellant’s in the jeans containing the drugs and

money.      The DNA evidence linked Appellant to the jeans with

scientific certainty.               He was found sleeping next to those jeans

alone in his underwear.                    Since it appears beyond a reasonable

doubt that the jury would have reached the same verdict, Neder v.

United    States,          527    U.S.     1,   17    (1999),   the     conviction        stands


                                                 10
regardless of whether the exchange that Appellant invited was

erroneous.



                                 III.

     For the foregoing reasons, we affirm the district court and

uphold Appellant’s conviction.     We dispense with oral argument;

because the facts and legal contentions are adequately presented

in the materials before the court, oral argument is unnecessary

to the decisional process in this case.

                                                          AFFIRMED




                                  11